                                                                                             United States District Court
                                                                                               Southern District of Texas

                                                                                                  ENTERED
                                                                                                January 31, 2019
                              UNITED STATES DISTRICT COURT
                                                                                               David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-208
                                  §
0.77 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §

                                        OPINION & ORDER

        The Court now considers the “Unopposed Motion to Dismiss Parties Pursuant to Fed. R.

Civ. P. 71.1(i)(2)”1 filed by the United States of America’s (“United States”) and the “Joint

Motion for Entry of Order Establishing Just Compensation, Granting Possession, Disbursing

Funds on Deposit in the Registry of the Court, and Closing Case,”2 filed by the United States and

Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno; and Frank G. Doyno, Jr.,

in accordance with the Court’s order to reflect just compensation as to all appropriate parties.3

After duly considering the motions, record, and relevant authorities, the Court GRANTS both

motions.

        The instant case involves the taking of 0.657–0.77 acres of property identified as Tract

No. RGV-RGC-2025.4 Plaintiff deposited $7,800 into the Registry of the Court on July 1, 2008,

as estimated just compensation for Tract RGV-RGC-2025.5 On March 21, 2014, the United

States filed an Amended Declaration of Taking to clarify the land description; to clarify the


1
  Dkt. No. 30.
2
  Dkt. No. 31.
3
  Dkt. No. 29 p. 3.
4
  Dkt. No. 2; Dkt. No. 30 pp. 1–2, ¶¶ 2, 6; see Dkt. No. 24 & Dkt. No. 24-1 p. 7 (Amendment to Declaration of
Taking which clarified the acreage from 0.77 to 0.657).
5
  Dkt. No. 2-1 p. 12; Dkt. No. 4; Dkt. No. 30 p. 2, ¶ 4.

1/6
estate being taken; to “revise the estimate of just compensation based on the decrease in the

acreage of Tract RGV-RGC-2025,” and to provide a final survey plat of the property. 6 The

Amended Schedule “FF” set out $2,900.00 as the estimate sum of just compensation for Tract

RGV-RGC-2025.7 The just compensation amount originally deposited into the Registry of the

Court remains unchanged. Now, the United States and Defendants Pauline S. Doyno; Paul M.

Doyno, Jr.; Gladys M. Doyno; and Frank G. Doyno, Jr., request the Court’s order establishing

$4,600.00 as just compensation for Tract RGV-RGC-2025.8 The Court first addresses the United

States’ motion to dismiss, since such analysis controls the analysis of the motion for entry of

order.

         I.       The United States’ Unopposed Motion to Dismiss Parties Pursuant to Fed. R.
                  Civ. P. 71.1(i)(2)

         Under Federal Rule of Civil Procedure (“Rule”) 71.1(i)(2), the Court may at any time

dismiss an unnecessarily or improperly joined defendant.9 The United States now announces

Defendants Mary Elizabeth Doyno, Elma P. Doyno, and Lydia C. Doyno, interested parties and

property owners, are deceased. Accordingly, the United States seeks dismissal of Defendant

Mary Elizabeth Doyno because her heirs, Paul M. Doyno, Jr.; Gladys M. Doyno; and Frank G.

Doyno, Jr.; are already named as interested parties and property owners who represent Mary

Elizabeth Doyno’s property interest.10 Further, the United States seeks dismissal of Defendants

Elma P. Doyno and Lydia C. Doyno because their life estates in the property expired upon death

pursuant to Tex. Est. Code § 201.002(b)(3).11 Thus, the United States requests the Court dismiss



6
  Dkt. No. 24.
7
  Compare Dkt. No. 24-1 p. 9 with Dkt. No. 2-1 p. 12. The Court notes the parties fail to include the revised just
compensation sum in the instant motions. See Dkt. No. 30 p. 2, ¶ 6 & Dkt. No. 31.
8
  Dkt. No. 31.
9
  Fed. R. Civ. P. 71.1(i)(2).
10
   Dkt. No. 30 pp. 2–3, ¶¶ 7–11.
11
   Id. p. 4, ¶¶ 12–15.

2/6
Defendants Mary Elizabeth Doyno, Elma P. Doyno, and Lydia C. Doyno.12 Importantly, the

heirs of Defendants Mary Elizabeth Doyno, Elma P. Doyno, and Lydia C. Doyno are

unopposed.13 After considering the aforementioned circumstances, the Court finds Defendants

Mary Elizabeth Doyno, Elma P. Doyno, and Lydia C. Doyno unnecessarily joined. Thus,

Defendants Mary Elizabeth Doyno, Elma P. Doyno, and Lydia C. Doyno are hereby

DISMISSED from the case. The Court turns to the parties’ joint motion for entry of order.

         II.      The Parties’ Joint Motion for Entry of Order Establishing Just
                  Compensation, Granting Possession, Disbursing Funds on Deposit in the
                  Registry of the Court, and Closing Case

         In their “Joint Motion for Entry of Order Establishing Just Compensation, Granting

Possession, Disbursing Funds on Deposit in the Registry of the Court, and Closing Case,”14 the

United States and Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno; and

Frank G. Doyno, Jr. move the Court to (1) establish the just compensation to be paid by the

United States for the taking of Tract RGV-RGC-2025; (2) grant the United States possession of

Tract RGV-RGC-2025; (3) disburse the stipulated amount of just compensation from the




12
   Dkt. No. 30.
13
   Id. at p. 5. The Court noted in its last order Defendant Mary Elizabeth Doyno’s ownership interest in Tract RGV-
RGC-2025 passed through intestacy to Defendant Gladys Marie Doyno; Frank George Doyno, Jr.; and Paul Michael
Doyno, Jr. (“Defendants GF&P”). See Dkt. No. 29 p. 1. At the time of the Court’s January 2, 2019 order,
Defendants GF&P did not share the same counsel as the rest of the named defendants. Dkt. No. 28 p. 2 (“Margil
Sanchez, attorney for Mary Elizabeth Doyno, confirmed that he represents Gladys Marie Doyno, Frank George
Doyno, Jr., and Paul Michael Doyno, Jr.”). However, the United States’ certificate of conference in the instant
motion to dismiss states “Plaintiff conferred by telephone with Attorney Margil Sanchez on behalf of his clients:
Mary Elizabeth Doyno (deceased), the Estate of Pauline S. Doyno, Paul M. Doyno, Jr. (as heir of Elma P. Doyno
and Mary Elizabeth Doyno), Gladys Marie Doyno (as heir of Lydia C. Doyno and Mary Elizabeth Doyno), and
Frank G. Doyno, Jr. (as heir of Lydia C. Doyno and Mary Elizabeth Doyno); all are unopposed to this Motion.” Dkt.
No. 30 p. 5. Thus, the only individual not represented by Margil Sanchez as documented in the instant motion to
dismiss is Pauline S. Doyno. However, in the instant joint motion for entry of order, the parties inform the Court
Pauline S. Doyno died testate in 2014, with Gladys M. Doyno acting as the appointed Executor of Pauline S.
Doyno’s pending Estate. Dkt. No. 31 p. 2 n.6 (“Thus, Gladys M. Doyno as Executor of the Estate for Pauline S.
Doyno joins this Motion on behalf of interested party Pauline S. Doyno”). The Court also notes Pauline S. Doyno is
accounted for in the just compensation calculations in the instant joint motion for entry of order. See Dkt. No. 31 p.
3. As such, the Court considers all defendants unopposed.
14
   Dkt. No. 31.

3/6
Registry of the Court; and (4) close the case.15 In sum, the above remaining parties “confirm and

agree that the full and just compensation payable by the United States for the taking of Tract

RGV-RGC-2025 shall be the sum of four thousand six hundred and 00/100 dollars ($4,600.00)

plus any accrued interest, which sum is all inclusive, for the taking of Tract RGV-RGC-2025.”16

         Based on the foregoing, the Court finds just compensation has been established according

to the parties’ agreed amount of compensation.17 Judgment is hereby entered against the United

States in the amount of $4,600.00 for Tract RGV-RGC-2025 as described in the Amended

Declaration of Taking.18 Since the record reflects a $7,800.00 deposit in the Registry of the Court

in 2008, and the parties now agree to $4,600.00, the Court sets out the following disbursements:

            $1,150.00 shall be payable by check to the Estate of Pauline S. Doyno, with accrued
             interest from the date of deposit;
            $1,533.33 shall be payable by check to Paul M. Doyno, Jr., with accrued interest from
             the date of deposit;
            $958.33 shall be payable by check to Gladys M. Doyno, with accrued interest from
             the date of deposit;
            $958.34 shall be payable by check to Frank G. Doyno, Jr., with accrued interest from
             the date of deposit; and
            all remaining funds on deposit shall be payable by check to “F&A Officer, USAED,
             Fort Worth” with a reference on the check for Tract RGV-RGC-2025.

The total sum of $4,600.00 shall be subject to all real estate taxes, liens, encumbrances, and

charges of whatsoever nature existing against the interests in the property taken in this

proceeding at the time of vesting of title in the United States, and all such real estate taxes, liens,

encumbrances, and charges of whatsoever nature shall be payable and deductible from the said

sum. There being no outstanding taxes or assessments due or owing, Defendants Pauline S.


15
   Id. at p. 2. As mentioned in a prior footnote, Pauline S. Doyno is represented by Gladys M. Doyno.
16
   Dkt. No. 31 p. 2, ¶ 1.
17
    The parties’ contention that “[t]he United States previously deposited four thousand six hundred and 00/100
dollars ($4,600.00) into the Registry of the Court” does not fully recognize the $7,800.00 deposit into the Registry
of the Court in 2008. Dkt. No. 31-3 p. 2, ¶ 3; Dkt. No. 4. Nevertheless, the Court recognizes the parties now agree to
$4,600.00.
18
   Dkt. No. 24.

4/6
Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno; and Frank G. Doyno, Jr. are responsible for the

payment of any additional taxes or assessments which they otherwise owe on the interests in the

property taken in this proceeding on the date of the taking.

       The parties agree in the event any other party is ultimately determined by a court of

competent jurisdiction to have any right to receive compensation for the interests in the property

taken in this proceeding, Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno;

and Frank G. Doyno, Jr. shall refund into the Registry of the Court the compensation distributed

herein, or such part thereof as the Court may direct, with interest thereon at an annual rate

calculated pursuant to 40 U.S. Code 3116 (2006) from the date of receipt of the deposit by the

Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno; and Frank G. Doyno, Jr. to

the date of repayment into the Registry of the Court.

       The parties also agree Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M.

Doyno; and Frank G. Doyno, Jr. shall be responsible for their own legal fees, costs, and

expenses, including attorney’s fees, consultant fees, and any other expenses or costs. Further, the

parties agree Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno; and Frank G.

Doyno, Jr. shall take no appeal from any rulings or judgments made by the Court in this action,

and the parties consent to the entry of all motions, orders, and judgments necessary to effectuate

this judgment. Finally, upon party agreement, Defendants Pauline S. Doyno; Paul M. Doyno, Jr.;

Gladys M. Doyno; and Frank G. Doyno, Jr. shall save and hold harmless the United States from

all claims or liabilities resulting from any unrecorded leases or agreements affecting the interests

of the property taken in this proceeding on the date of the respective taking.

       Accordingly, the Court ORDERS the Clerk of the Court to DISBURSE the funds on

deposit with the Registry of the Court, along with any interest earned thereon while on deposit,



5/6
to Defendants Pauline S. Doyno; Paul M. Doyno, Jr.; Gladys M. Doyno; and Frank G. Doyno, Jr.

as noted in this Order. There being no further issues to resolve in this case, the Court instructs the

Clerk of the Court to close the case.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 31st day of January, 2019.


                                                     ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge




6/6
